Exhibit 10.61

February 7, 2011

Mr. Michael G. Stockman

[                             ]

[                             ]

[                             ]

 

Re: MF Global – Employment Agreement

Dear Michael:

This is your Employment Agreement (this “Agreement”) with MF Global Holdings
Ltd., a Delaware corporation (“MF Global”). This Agreement sets forth the terms
of your employment with MF Global and its subsidiaries and affiliates (together,
the “MF Global Group”). This letter supersedes and replaces the letters provided
to you dated December 16, 2010 and January 31, 2011.

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Term of Your Employment

The term of this Agreement began on the “Commencement Date” set forth in your
Schedule and will end at the close of business on March 31, 2013 (the “Agreement
Term”). All references to “your employment” in this Agreement will refer to your
employment during the Agreement Term. Upon expiration of the Agreement Term, you
will continue to be an employee of MF Global “at-will” commencing April 1, 2013.

The provisions of Sections 5(d), 7, 8, 9, 11, 12 and 13, and the provisions of
the Schedule applicable thereto, shall survive the termination of the Agreement
Term and any concurrent or subsequent termination of your employment thereunder
and shall continue to be in effect thereafter to the extent applicable, provided
that Section 9 shall survive only respecting a change in ownership or control
contemplated thereunder occurring on or prior to such termination irrespective
of when payments thereunder may be made; Section 6 and the provisions of the
Schedule applicable thereto, shall survive any termination of your employment
occurring prior to the expiration of the Agreement Term.

 

3. Your Position, Performance and Other Activities

 

  (a) Position. You will be employed in the position stated in your Schedule.

 

  (b)

Authority, Responsibilities, and Reporting. Your authority, responsibilities and
reporting relationships will correspond to your position and will include any
particular authority, responsibilities and reporting relationships consistent
with your position that MF Global’s Board of Directors (the “Board”) or any
officer of the MF Global Group to whom you report may assign to you from time to
time. Any specific reporting relationship



--------------------------------------------------------------------------------

 

provided in your Schedule replaces the relationship provided in this
Section 3(b), and any specific authority or responsibility provided in your
Schedule is in addition to that provided in this Section 3(b).

 

  (c) Performance. During your employment, you will devote substantially all of
your business time and attention to the MF Global Group and will use good faith
efforts to discharge your responsibilities under this Agreement to the best of
your ability.

 

  (d) Other Activities. During your employment, you will not render any
business, commercial or professional services to any non-member of the MF Global
Group. However, you may (1) serve, with the prior written approval of the person
to whom you report, on civic, educational or charitable boards or committees
and, with the prior written approval of the Board, on other corporate boards or
committees (which approval previously was granted for those boards and
committees set forth in the Schedule), (2) manage personal investments, or
(3) deliver lectures, fulfill speaking engagements or teach at educational
institutions, so long as the activities in clauses (1) through (3) above do not
significantly interfere with your performance of your responsibilities under
this Agreement.

 

4. Your Compensation

 

  (a) Salary. You will receive an annual base salary (your “Salary”). The
starting amount of your Salary is in your Schedule. MF Global will review your
Salary at least annually. However, any increase in your Salary will not reduce
or limit any other obligation to you under this Agreement. Your Salary will be
paid in accordance with the MF Global Group’s normal practices for similarly
situated executives.

 

  (b) Bonus. You will be eligible to receive an annual bonus (your “Bonus”) for
each fiscal year of MF Global ending during your employment, which may be paid
in a combination of cash and equity-based awards. The amount and form of your
Bonus, including the amount payable upon achievement of target-level
performance, for each fiscal year (if any) will be determined by the Board (or a
committee of the Board) or the person to whom you directly report and paid in a
manner consistent with other similarly situated executives.

 

  (c) Other Executive Compensation Plans. You will be entitled to participate in
all of the MF Global Group’s executive compensation plans, including any
management incentive plans, long-term compensation plans, equity compensation
option plans and deferred compensation plans, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

5. Your Benefits

 

  (a) Employee Benefit Plans. During your employment, you will be entitled to
participate in the MF Global Group’s employee benefit and welfare plans,
including plans providing retirement benefits or medical, dental,
hospitalization, life or disability insurance, on a basis that is at least as
favorable as that provided to other similarly situated executives of the MF
Global Group.

 

  (b) Vacation. You will be entitled to paid annual vacation on a basis that is
at least as favorable as that provided to other similarly situated executives of
the MF Global Group.

 

  (c)

Business Expenses. You will be reimbursed for all business and entertainment
expenses incurred by you in performing your responsibilities under this
Agreement. However, your reimbursement will be subject to the MF Global Group’s
normal practices for similarly situated executives, provided that such
reimbursements pursuant to this

 

Michael G. Stockman   Page 2 of 16



--------------------------------------------------------------------------------

 

Section 5(c) will be paid no later than the end of the calendar year following
the year in which such reimbursable expenses were incurred.

 

  (d) Indemnification. To the fullest extent permitted under the By-Laws of MF
Global as in effect on your Execution Date set forth below and with any
subsequent changes mandated by applicable law (“By-Laws”), MF Global will
indemnify you against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, against you arising by
reason of your status as a director, officer, employee and/or agent of the MF
Global Group during your employment, and for your period of employment you are
an “Officer” as provided in the By-Laws. You will at all relevant times be
covered under any contract of directors and officers liability insurance that
covers directors of MF Global (other than any coverage that specifically covers
solely independent directors).

 

  (e) Additional Benefits. During your employment, you will be provided the
additional benefits stated in your Schedule.

 

6. Termination of Your Employment

 

  (a) No Reason Required. You or MF Global may terminate your employment at any
time for any reason, or for no reason, subject to compliance with Section 6(c).

 

  (b) Related Definitions.

 

  (1) “Cause” means any of the following: (A) your continued and willful failure
to perform substantially your responsibilities to the MF Global Group under this
Agreement, after demand for substantial performance has been given by the Board
or any officer of the MF Global Group to whom you report that specifically
identifies how you have not substantially performed your responsibilities;
(B) your willful engagement in illegal conduct or in gross misconduct in
connection with the business of the MF Global Group; (C) your conviction of, or
plea of guilty or nolo contendere to, a felony; (D) your willful and material
breach of the MF Global Group’s written code of conduct and business ethics or
other written policy, procedure or guideline relating to personal conduct in
effect from time to time or Section 7 or 8; (E) your willful attempt to obstruct
or willful failure to cooperate with any investigation authorized by the Board
or any governmental or self-regulatory authority; or (F) your disqualification
or bar by any governmental or self-regulatory authority from serving in the
capacity contemplated by this Agreement or your loss of any governmental or
self-regulatory license that is reasonably necessary for you to perform your
responsibilities to the MF Global Group under this Agreement, if (i) the
disqualification, bar or loss continues for more than 60 days and (ii) during
that period the MF Global Group uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during your employment, you will serve
in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid in full to the extent legally permissible).

For purposes of this definition, (i) no act or omission by you will be “willful”
unless it is made by you in bad faith or without a reasonable belief that your
act or omission was in the best interests of the MF Global Group and (ii) any
act or omission by you based on authority given pursuant to a resolution duly
adopted by the Board will be deemed made in good faith and in the best interests
of the MF Global Group.

 

Michael G. Stockman   Page 3 of 16



--------------------------------------------------------------------------------

MF Global must give you notice and 10 days to cure the first event constituting
Cause under Section 6(b)(1)(D) or (E) (unless the event cannot be cured).

 

  (2) “Disability” means your absence from your responsibilities with MF Global
on a full-time basis for 130 business days in any consecutive 12 months as a
result of incapacity due to mental or physical illness or injury. If MF Global
determines in good faith that your Disability has occurred, it may give you a
Termination Notice. If within 30 days of the Termination Notice you do not
return to full-time performance of your responsibilities, your employment will
terminate. If you do return to full-time performance in that 30-day period, the
Termination Notice will be cancelled for all purposes of this Agreement. Except
as provided in this Section 6(b)(3), your incapacity due to mental or physical
illness or injury will not affect MF Global’s obligations under this Agreement
(including that such illness or injury will not constitute a basis for Cause).

 

  (c) Advance Notice Generally Required.

 

  (1) To terminate your employment, either you or MF Global must provide a
Termination Notice to the other. A “Termination Notice” is a written notice that
states the specific provision of this Agreement on which termination is based,
including, if applicable, the specific clause of the definition of Cause;
provided that the failure to include any fact in a Termination Notice that
contributes to a showing of Cause does not preclude MF Global from asserting
that fact in enforcing its rights under this Agreement.

 

  (2) You and MF Global agree to provide 60 days’ advance Termination Notice of
any termination, unless your employment is terminated by MF Global for Cause or
because of your Disability or death. Accordingly, the effective date of early
termination of your employment will be 60 days after Termination Notice is given
except that (A) the effective date will be the date of MF Global’s Termination
Notice if your employment is terminated by MF Global for Cause, although MF
Global may provide a later effective date in the Termination Notice, (B) the
effective date will be 30 days after Termination Notice is given if your
employment is terminated because of your Disability, (C) the effective date will
be the time of your death if your employment is terminated because of your death
or (D) in the event MF Global elects to waive all or a portion of the
Termination Notice period, the effective date of termination of your employment
will be the date provided by MF Global.

 

  (d) Without Cause. If MF Global terminates your employment without Cause prior
to the expiration of the Agreement Term:

 

  (1) MF Global will pay the following as of the end of your employment:
(A) your unpaid Salary through the date of termination, (B) your Salary for any
accrued but unused vacation through the date of termination, and (C) any accrued
expense reimbursements and other cash entitlements (including for accrued
expense reimbursement for which supporting documentation is submitted within a
reasonable time after termination of your employment) (together, your “Accrued
Compensation”). In addition, MF Global will pay you any amounts and provide you
any benefits that are required, or to which you are entitled, under any plan,
contract or arrangement of the MF Global Group as of the end of your employment
(together, the “Other Benefits”).

 

Michael G. Stockman   Page 4 of 16



--------------------------------------------------------------------------------

  (2) MF Global will pay your Earned Bonus. Your “Earned Bonus” means any earned
but unpaid Bonus for the fiscal year ending upon or immediately before the end
of your employment.

 

  (3) MF Global will pay your Accrued Bonus. Your “Accrued Bonus” means, to the
extent not previously awarded or paid, your Bonus for the fiscal year in which
your termination of employment occurs based on the achievement of actual
performance goals (taking into account, to the extent consistent with any
applicable requirements of Section 162(m) of the Code, the status of such
performance goals at the date of termination and disregarding any subjective
performance goals and any other exercise by the Board or any committee thereof
of negative discretion) multiplied by the number of days of your employment
since the fiscal year ending before such date of termination divided by 365.

 

  (4) MF Global will pay your Severance Pay. Your “Severance Pay” means (A) the
sum of your Salary and your annual target Bonus for the fiscal year in which the
Termination Notice is given (or if such target Bonus has not yet been
established for such fiscal year, the target Bonus for the fiscal year prior to
the year in which the Termination Notice is given) multiplied by (B) the
severance multiplier provided on your Schedule (your “Severance Multiplier”).

 

  (5) Subject to (i) your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following notice to you from MF Global of your COBRA rights and (ii) your
compliance with the obligations in Sections 7 and 8, for a period of up to 18
months following your termination of employment (provided you remain eligible
for COBRA continuation coverage), MF Global will make available health benefit
coverage substantially equivalent to that available before the date of
termination and will pay you a monthly amount equal to the difference between
the applicable COBRA premium and the amount you would have paid for such
coverage if you were an active employee of the MF Global Group unless and until,
respecting such payment, you become eligible to receive substantially similar or
improved health benefits from a subsequent employer (whether or not you accept
such benefits). Payment will be paid in advance on the first payroll day of each
month, beginning with the month after your date of termination (except that any
payments otherwise due within the first 54 days following the date of
termination will instead be paid on the 55th day). You will notify MF Global of
your eligibility for health benefits from a subsequent employer within 30 days
of such eligibility.

 

  (e) For Cause or Upon Your Resignation. If MF Global terminates your
employment for Cause or you resign your employment, MF Global will pay your
Accrued Compensation and your Other Benefits.

 

  (f) For Your Disability or Death. If your employment terminates as a result of
your Death or Disability, MF Global will pay your Accrued Compensation, Earned
Bonus and Accrued Bonus and will provide your Other Benefits. MF Global will
also pay you an amount equal to your annual Salary then in effect (your
“Disability/Death Pay”). Additionally, all service-based vesting (and, if
applicable, non-performance-based exercise) conditions relating to share
options, restricted shares and other equity-based compensation awarded by MF
Global to you will be deemed fully satisfied. The settlement of the awards will
continue in accordance with the relevant award agreement, and, if applicable,
performance terms will continue in effect and be measured without regard to your
termination. Any securities so issued or awarded will remain subject to such
restrictions on transfer as are required by applicable securities laws.

 

Michael G. Stockman   Page 5 of 16



--------------------------------------------------------------------------------

  (g) Condition. Within 10 days after the date of your termination of employment
pursuant to Section 6(d) or (f), MF Global will tender to you (or your estate)
an agreement releasing from all liability (other than the payments and benefits
contemplated by this Agreement) each member of the MF Global Group and any of
their respective past or present officers, directors, employees or agents, and
imposing no other covenants upon you than are then effective under this
Agreement or as provided in this Section 6(g), and setting forth your payments,
benefits and other entitlements due under Section 6(d) or (f), as applicable. MF
Global will not be required to make the payments and provide the benefits and
other entitlements (other than the Accrued Compensation and Other Benefits) due
under Section 6(d) or (f), as applicable, unless you (or your estate) execute
and deliver such agreement to MF Global within 55 days following such date of
termination, which you (or your estate) do not revoke. This agreement will be in
the form normally provided by the MF Global Group to similarly situated
executives at the time, which form, for the avoidance of doubt, will include a
mutual non-disparagement covenant satisfactory to MF Global. If MF Global fails
to tender such agreement to you (or your estate) within 10 days after the date
of your termination of employment, the condition of payment under this
Section 6(g) will be deemed satisfied.

 

  (h) Timing. All Accrued Compensation will be paid promptly after the end of
your employment. Subject to Section 6(g), any Earned Bonus or Accrued Bonus due
will be paid in accordance with the form and timing provisions contemplated by
Section 4(b) and any Severance Pay or Disability/Death Pay will be paid in one
cash lump sum on the 55th day following the end of your employment. The benefits
provided in this Section 6 will begin at the end of your employment.

 

  (i) Section 409A.

 

  (1) It is the parties’ intention that the payments and benefits to which you
could become entitled in connection with your employment under this Agreement be
exempt from or comply with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and other guidance
promulgated thereunder. The provisions of this Section 6(j) shall qualify and
supersede all other provisions of this Agreement as necessary to fulfill the
foregoing intention while to the maximum possible extent preserving the economic
terms otherwise intended hereunder. If you or MF Global believes, at any time,
that any of such payment or benefit is not so exempt or does not so comply, you
or MF Global will promptly advise the other party and will negotiate reasonably
and in good faith to amend the terms of such arrangement such that it is exempt
or complies (with the most limited possible economic effect on you and on MF
Global) or to mitigate any additional tax or interest (or both) that may apply
under Section 409A if exemption or compliance is not practicable. MF Global
agrees that it will not, without your prior written consent, knowingly take any
action, or knowingly refrain from taking any action, other than as required by
law, that would result in the imposition of tax or interest (or both) upon you
under Section 409A, unless such action or omission is pursuant to your written
request.

 

  (2) To the extent applicable, each and every payment made pursuant to
Section 6 of this Agreement shall be treated as a separate payment and not as
one of a series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).

 

  (3)

If you are a “specified employee” (determined by MF Global in accordance with
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of your
separation from service as defined for purposes of Section 409A (a “Separation
from Service”) with MF Global, and if any payment, benefit or entitlement

 

Michael G. Stockman   Page 6 of 16



--------------------------------------------------------------------------------

 

provided for in this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting you to additional tax or interest
(or both) under Section 409A, then any such payment, benefit or entitlement that
is payable during the first six (6) months following the Separation from Service
shall be paid or provided to you in a lump sum cash payment to be made on the
earlier of (x) your death and (y) the first business day of the seventh
(7th) month immediately following your Separation from Service.

 

  (4) Except to the extent any reimbursement, payment or entitlement under this
Agreement does not constitute Nonqualified Deferred Compensation, (i) the amount
of expenses eligible for reimbursement or the provision of any in-kind benefit
(as defined in Section 409A) to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
you in any other calendar year (subject to any lifetime and other annual limits
provided under MF Global’s health plans), (ii) the reimbursements for expenses
for which you are entitled shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, or (iii) the right to payment or reimbursement or in-kind benefits may
not be liquidated or exchanged for any other benefit.

 

  (5) Any payment or benefit paid or provided under Section 6 hereof or
otherwise paid or provided due to a Separation from Service that is exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be
paid or provided to you only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of your second taxable year
following your taxable year in which the Separation from Service occurs;
provided, however that MF Global reimburses such expenses no later than the last
day of the third taxable year following your taxable year in which your
Separation from Service occurs.

 

  (6) Any dispute resolution payment (including related reimbursable expenses,
fees and other costs) that does not constitute a “legal settlement” in
accordance with Treasury Regulation 1.409A-1(b)(11) will be paid by MF Global to
you not later than the last day of your taxable year following the year in which
the dispute is resolved.

 

  (7) Any payment, benefit or entitlement provided for in this Agreement that
constitutes Nonqualified Deferred Compensation due upon a termination of
employment shall be paid or provided to you only upon a Separation from Service.

 

7. Proprietary Information.

 

  (a)

Definition. “Proprietary Information” means confidential or proprietary
information concerning (1) the MF Global Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how, (2) any other matter relating to the MF Global Group and (3) any
matter relating to clients of the MF Global Group or other third parties having
relationships with the MF Global Group. Proprietary Information may include
information furnished to you orally or in writing (whatever the form or storage
medium) or gathered by inspection, in each case before or after the date of this
Agreement. However, Proprietary

 

Michael G. Stockman   Page 7 of 16



--------------------------------------------------------------------------------

 

Information does not include information (1) that was or becomes generally
available to you on a non-confidential basis, if the source of this information
was not reasonably known to you to be bound by a duty of confidentiality,
(2) that was or becomes generally available to the public, other than as a
result of a disclosure by you, directly or indirectly, that is not authorized by
the MF Global Group or (3) that you can establish was independently developed by
you without reference to any Proprietary Information.

 

  (b) Use and Disclosure. You will obtain or create Proprietary Information in
the course of your involvement in the MF Global Group’s activities and may
already have Proprietary Information. You agree that the Proprietary Information
is the exclusive property of the MF Global Group, and that, during your
employment, you will use and disclose Proprietary Information only for the MF
Global Group’s benefit and in accordance with any restrictions placed on its use
or disclosure by the MF Global Group. After your employment, you will not use or
disclose any Proprietary Information. In addition, nothing in this Agreement
will operate to weaken or waive any rights the MF Global Group may have under
statutory or common law, or any other agreement, to the protection of trade
secrets, confidential business information and other confidential information.

 

  (c) Return of Proprietary Information. When your employment terminates, you
agree to return to MF Global all Proprietary Information, including all notes,
mailing lists, rolodexes and computer files that contain any Proprietary
Information. You agree to do anything reasonably requested by MF Global in
furtherance of perfecting the MF Global Group’s possession of, and title to, any
Proprietary Information that was at any time in your possession.

 

  (d) Limitations. Nothing in this Agreement prohibits you from providing
truthful testimony concerning the MF Global Group to governmental, regulatory or
self-regulatory authorities.

 

8. On-going Restrictions on Your Activities

 

  (a) Related Definitions. This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in any activity anywhere (x) as a futures commission merchant, broker dealer or
similarly situated intermediary or (y) that is an activity in which MF Global
Group is engaged on your date of termination and which represents more than 10%
of MF Global’s pre-tax net income during the four completed fiscal quarters
immediately prior to your date of termination or (2) holds a 5% or greater
equity, voting or profit participation interest in any enterprise that engages
in such an activity.

“Client” means any client or prospective client of the MF Global Group to whom
you provided services or for whom you transacted business.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

  (b) Your Importance to the MF Global Group and the Effect of this Section 8.
You acknowledge that:

 

  (1)

In the course of your involvement in the MF Global Group’s activities, you will
have access to Proprietary Information and the MF Global Group’s client base and
will profit from the goodwill associated with the MF Global Group. On the other
hand, in view of your access to Proprietary Information and your

 

Michael G. Stockman   Page 8 of 16



--------------------------------------------------------------------------------

 

importance to the MF Global Group, if you compete with the MF Global Group for
some time after your employment, the MF Global Group will likely suffer
significant harm. In return for the benefits you will receive from the MF Global
Group and to induce MF Global to enter into this Agreement, and in light of the
potential harm you could cause the MF Global Group, you agree to the provisions
of this Section 8. MF Global would not have entered into this Agreement if you
did not agree to this Section 8.

 

  (2) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise and your relationships with Clients. You acknowledge, however, that
complying with this Section 8 will not result in severe economic hardship for
you or your family.

 

  (c) Non-Competition. Until the end of the period stated in the Schedule, you
will not directly or indirectly:

 

  (1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

  (2) associate (including as a director, officer, employee, partner, sole
proprietor, consultant, agent or advisor) with a Competitive Enterprise and in
connection with your association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

  (A) that is substantially related to any activity that you were engaged in,

 

  (B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

 

  (C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

in each case, for the MF Global Group at any time during the year before the end
of your employment (or, if earlier, the year before the date of determination).

 

  (d) Non-Solicitation of Clients. Until the end of the period stated in the
Schedule, you will not attempt to Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
MF Global Group.

 

  (e) Non-Solicitation of MF Global Group Employees. Until the end of the period
stated in the Schedule, you will not attempt to Solicit anyone who is then an
employee of the MF Global Group (or who was an employee of the group within the
prior six (6) months) to resign from the MF Global Group or to apply for or
accept employment with any Competitive Enterprise.

 

  (f) Notice to New Employers. Before you accept employment with any other
person or entity while any of Section 8(c), (d) or (e) is in effect, you will
provide the prospective employer with written notice of the provisions of this
Section 8. You will deliver a copy of the notice required by the preceding
sentence to MF Global no later than 30 days after commencing employment with
such prospective employer.

 

9. Effect of Excise Tax and Limits on Golden Parachute Payments.

 

  (a)

Contingent Reduction of Parachute Payments. If there is a change in ownership or
control of MF Global that would cause any payment or distribution by any member
of the MF Global Group or any other person or entity to you or for your benefit
(whether paid or

 

Michael G. Stockman   Page 9 of 16



--------------------------------------------------------------------------------

 

payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) to be subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, together with any interest or
penalties incurred by you with respect to such excise tax, the “Excise Tax”),
then you will receive the greatest of the following, whichever gives you the
highest net after-tax amount (after taking into account federal, state, local
and social security taxes): (1) the Payments or (2) one dollar less than the
amount of the Payments that would subject you to the Excise Tax (the “Safe
Harbor Amount”). If a reduction in the Payments is necessary so that the
Payments equal the Safe Harbor Amount and none of the Payments is Nonqualified
Deferred Compensation, then the reduction shall occur in the manner you elect in
writing prior to the date of payment. If any Payment constitutes Nonqualified
Deferred Compensation or if you fail to elect an order, then the Payments to be
reduced will be determined in a manner which has the least economic cost to you
and, to the extent the economic cost is equivalent, will be reduced in the
inverse order of when payment would have been made to you, until the reduction
is achieved.

 

  (b) Determination of the Payments. All determinations required to be made
under this Section 9, including whether and when the Safe Harbor Amount is
required and the amount of the reduction of the Payments and the assumptions to
be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by MF Global and reasonably acceptable to you
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to MF Global and you within 15 business days of the receipt of notice from
you that there has been a Payment, or such earlier time as is requested by MF
Global. All fees and expenses of the Accounting Firm shall be borne solely by MF
Global. Any determination by the Accounting Firm shall be binding upon MF Global
and you. You shall cooperate with any reasonable requests by the MF Global Group
in connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 

10. Effect on Other Agreements; Entire Agreement.

This Agreement is the entire agreement between you and MF Global with respect to
the relationship contemplated by this Agreement and supersedes any earlier
agreement, written or oral, with respect to the subject matter of this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.

 

11. Successors.

 

  (a) Payments on Your Death. If you die and any amounts become payable under
this Agreement (including payments under Section 5(c), Section 5(d) and
Section 6), MF Global will pay those amounts to your estate.

 

  (b) Assignment by You. You may not assign this Agreement without MF Global’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 11(b), whether voluntary or involuntary, will be void.

 

  (c)

Assumption by any Surviving Company. Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving MF Global (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
MF Global’s consolidated assets (a “Sale”), MF

 

Michael G. Stockman   Page 10 of 16



--------------------------------------------------------------------------------

 

Global will cause (1) the Surviving Company to unconditionally assume this
Agreement in writing and (2) a copy of the assumption to be provided to you. The
“Surviving Company” means (i) in a Reorganization, the entity resulting from the
Reorganization or (ii) in a Sale, the entity that has acquired all or
substantially all of the assets of MF Global. After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as MF Global under this
Agreement.

 

12. Disputes.

 

  (a) Employment Matter. This Section 12 applies to any controversy or claim
between you and the MF Global Group arising out of or relating to or concerning
this Agreement, or any aspect of your employment with MF Global or the
termination of that employment (together, an “Employment Matter”).

 

  (b) Mandatory Arbitration. Subject to the provisions of this Section 12, any
Employment Matter will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association under its National
Rules of the Resolution for Employment Disputes then in effect. However, the
rules will be modified in the following ways: (1) each arbitrator will agree to
treat as confidential evidence and other information presented to the same
extent as the information is required to be kept confidential under Section 7,
(2) a decision must be rendered within 10 business days of the parties’ closing
statements or submission of post-hearing briefs and (3) the arbitration will be
conducted before a panel of three arbitrators, one selected by you within 10
days of the commencement of arbitration, one selected by MF Global in the same
period and the third selected jointly by these arbitrators (or, if they are
unable to agree on an arbitrator within 30 days of the commencement of
arbitration, the third arbitrator will be appointed by the American Arbitration
Association; provided that the arbitrator shall be a partner or former partner
at a nationally recognized law firm other than a law firm, or individual, who
provided services to MF Global or you at any time during the previous 10 years).

 

  (c) Limitation on Damages. You and the MF Global Group agree that there will
be no punitive damages payable as a result of any Employment Matter and agree
not to request punitive damages.

 

  (d) Injunctions and Enforcement of Arbitration Awards. You or the MF Global
Group may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in the County of New York to enforce any
arbitration award under Section 12(b). Also, the MF Global Group may bring such
an action or proceeding, in addition to its rights under Section 12(b) and
whether or not an arbitration proceeding has been or is ever initiated, to
temporarily, preliminarily or permanently enforce any part of Sections 7 and 8.
You agree that (1) your violating any part of Sections 7 and 8 would cause
damage to the MF Global Group that cannot be measured or repaired, (2) the MF
Global Group therefore is entitled to an injunction, restraining order or other
equitable relief restraining any actual or threatened violation of those
Sections, (3) no bond will need to be posted for the MF Global Group to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

 

  (e)

Jurisdiction and Choice of Forum. You and the MF Global Group irrevocably submit
to the exclusive jurisdiction of any state or federal court located in the
County of New York over any Employment Matter that is not otherwise arbitrated
or resolved according to Section 12(b). This includes any action or proceeding
to compel arbitration or to enforce an arbitration award. Both you and the MF
Global Group (1) acknowledge that the forum stated in this Section 12(e) has a
reasonable relation to

 

Michael G. Stockman   Page 11 of 16



--------------------------------------------------------------------------------

 

this Agreement and to the relationship between you and the MF Global Group and
that the submission to the forum will apply even if the forum chooses to apply
non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 12(e) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 12(e) and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the MF Global Group. However,
nothing in this Agreement precludes you or the MF Global Group from bringing any
action or proceeding in any court for the purpose of enforcing the provisions of
Sections 12(b), 12(d) and this 12(e).

 

  (f) Waiver of Jury Trial. To the extent permitted by law, you and the MF
Global Group waive any and all rights to a jury trial with respect to any
Employment Matter.

 

  (g) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State.

 

  (h) Costs. MF Global will pay all costs of the arbitration except, if
applicable, your petitioner’s filing fee. If the arbitrator or court of
competent jurisdiction determines that you have prevailed on the issues in
dispute in the arbitration or court proceeding, as the case may be, MF Global
will, upon presentment of appropriate documentation, pay or reimburse any
reasonable expenses, including reasonable attorney’s fees, you incur as a result
of any Employment Matter.

 

13. General Provisions.

 

  (a) Construction.

 

  (1) References (A) to Sections are to sections of this Agreement unless
otherwise stated; (B) to any contract (including this Agreement) are to the
contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

 

  (2) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of this Agreement.

 

  (3) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

 

Michael G. Stockman   Page 12 of 16



--------------------------------------------------------------------------------

  (4) It is your and MF Global’s intention that this Agreement not be construed
more strictly with regard to you or MF Global.

 

  (b) Withholding. You and the MF Global Group will treat all payments to you
under this Agreement as compensation for services. Accordingly, the MF Global
Group may withhold from any payment any taxes that are required to be withheld
under any law, rule or regulation.

 

  (c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

 

  (d) No Set-off or Mitigation. Your and MF Global’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the MF Global Group may have
against each other or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this Agreement,
and those amounts will not be reduced if you do obtain other employment (except
as this Agreement specifically states).

 

  (e) Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and will be deemed given (1) on the business
day sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours (with a notice contemporaneously given by another
method specified in this Section 13(e)), (2) on the business day after the
business day sent, if delivered by a nationally recognized overnight courier or
(3) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this Section 13(e)):

If to you, to your last address (or to the last facsimile number) shown on the
payroll records of MF Global.

Outten & Golden LLP

3 Park Avenue, 29th Floor

New York, NY 10016

Attention: Wayne Outten

Facsimile: 212-977-4005

If to MF Global or to any other member of the MF Global Group, to:

MF Global Ltd.

717 Fifth Avenue, 11th Floor

New York, New York 10022

Attention: General Counsel

Facsimile: 212-319-1565

 

Michael G. Stockman   Page 13 of 16



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Marc Trevino, Esq.

Facsimile: 212-291-9157

 

  (f) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and MF Global acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

 

  (g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and MF Global or, in the case of a waiver, by the party
that would have benefited from the provision waived. Except as this Agreement
otherwise provides, no failure or delay by you or the MF Global Group to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

 

  (h) Representations. You represent and warrant to MF Global that: (1) you have
the legal right to enter into this Agreement and to perform all of the
obligations on your part to be performed hereunder in accordance with its terms,
(2) you are not a party to any contract, agreement or understanding, written or
oral, which could prevent you from entering into this Agreement or performing
all of your duties and obligations hereunder, and (3) you are not a party to any
agreement containing any non-competition, non-solicitation, confidentiality or
other restrictions on your activities. You further represent and warrant to MF
Global that, to the best of your knowledge, information and belief, you are not
aware of any action taken by you (or any failure to act) that could form the
basis for a breach of fiduciary duty or related claim against you by any current
or former employer.

 

  (i) Recoupment.

 

  (1)

In the event of a restatement of MF Global’s consolidated financial statements
(beginning with the financial statements for the quarterly period coinciding
with or next following the date of this Agreement), MF Global shall have the
right to take appropriate action to recoup from you any portion of any Bonus and
other equity or non-equity compensation received by you the grant of which was
tied to the achievement of one or more specific performance targets, with
respect to the period for which such financial statements are or will be
restated (“Recoupment Amount”), regardless of whether you engaged in any
misconduct or were at fault or responsible in any way for causing the
restatement, if, as a result of such restatement, you otherwise would not have
received such Bonus or other compensation (or portion thereof). In the event MF
Global is entitled to, and seeks, recoupment under this Section 13(i), you shall
promptly reimburse the Recoupment Amount to which MF Global is entitled to
recoup hereunder. In the event you fail to make prompt reimbursement of any such
Recoupment Amount to which MF Global is entitled to recoup and as to which MF
Global seeks recoupment hereunder, you acknowledge and agree that MF Global
shall have the right to (i) deduct such Recoupment Amount from the compensation
or other payments due to you from MF Global or (ii) to take any other
appropriate action to recoup such Recoupment Amount. For purposes of this
Section 13(i), the Recoupment Amount shall be calculated on an after-tax basis
unless such

 

Michael G. Stockman   Page 14 of 16



--------------------------------------------------------------------------------

 

restatement results from your misconduct within the meaning of Section 304 of
the Sarbanes-Oxley Act of 2002.

 

  (2) You acknowledge that MF Global does not waive its right to seek recoupment
of any Recoupment Amount as described under this Section 13(i) for failure to
demand repayment or reduce the payments made to you. Any such waiver must be
done in a writing that is signed by both MF Global and you.

 

  (3) The rights contained in this Section 13(i) shall be in addition to, and
shall not limit, any other rights or remedies that MF Global may have under law
or in equity, including, without limitation, any rights MF Global may have under
any other MF Global recoupment policy or other agreement or arrangement with
you.

 

  (j) Third Party Beneficiaries. Subject to Section 11, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and MF Global and your and MF Global’s
permitted successors and assigns.

 

  (k) Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours, MF GLOBAL HOLDINGS LTD. LOGO [g172225g61i34.jpg] By:   Thomas
Connolly Title:   Global Head of Human Resources

 

Accepted and agreed: /s/ Michael G. Stockman

Michael G. Stockman

Execution Date:

 

Michael G. Stockman   Page 15 of 16



--------------------------------------------------------------------------------

Terms Schedule

to Employment Agreement of

Michael G. Stockman

 

Name

   Michael G. Stockman

Commencement Date

   January 31, 2011

Position

  

You will serve as Senior Vice President, Chief Risk Officer.

Your employment will be based in New York, New York. You acknowledge that your
duties will require substantial travel to other offices.

Reporting, Authority and Responsibilities

   You will initially report directly to the Chief Operating Officer (“COO”) and
shall thereafter report as directed by the COO, and if not to the COO, then to
an officer of a comparable senior level.

Other Activities

   None.

Base Salary

   $300,000 annually

Bonus

  

Your discretionary target Bonus for the fiscal year beginning on April 1, 2011
(your “2012 Bonus”) is $700,000.

Your minimum guaranteed bonus for the fiscal year ending March 31, 2011 shall be
an amount equal to your 2012 target Bonus multiplied by a fraction for which the
numerator is the number of days you are employed in the 2011 fiscal year (ending
March 31, 2011) and the denominator is 365.

Long Term Incentive Plan

  

For the fiscal year ending on March 31, 2011, you will be eligible for a
discretionary long term incentive award that has a grant date value of $500,000
multiplied by a fraction for which the numerator is the number of days you are
employed in the 2011 fiscal year (ending March 31, 2011) and the denominator is
365 (your “2011 Equity Awards”).

For fiscal year 2012 (ending March 31, 2012) your discretionary long term
incentive target award bonus shall be $500,000 (your “2012 Equity Awards”).

Your 2011 Equity Awards and 2012 Equity Awards will be granted under the MF
Global Holdings Ltd. Amended and Restated 2007 Long Term Incentive Plan (or a
successor plan) and shall be subject to the terms of that plan and the terms of
your award agreement under that plan (including vesting and performance
conditions).

Additional Benefits

   None.

Severance Period

   Your Severance Multiplier will be 0.5.

Non-Competition Period

   3 months after termination of employment with the MF Global Group.

Non-Solicitation Period for Clients

   3 months after termination of employment with the MF Global Group.

Non-Solicitation Period for Employees

   3 months after termination of employment with the MF Global Group.